Citation Nr: 0932450	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  07-15 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1982 to March 
1983 and from October 1983 to August 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

After reviewing all of the evidence of record, the Board 
concludes that further development is warranted before the 
claims may be decided on their merits.

Right Hip Disability

The Veteran received treatment while still on active duty for 
her complaints of right hip pain and right thigh numbness, 
and she was diagnosed with a right hip disability (bursitis) 
and related meralgia paresthetica.  However, at the Veteran's 
pre-discharge VA examination, the examiner noted normal range 
of hip motion, and no right hip disability was diagnosed.  
Additionally, the Veteran's post-service VA treatment records 
do not reflect a current diagnosis of a right hip disability.  
Moreover, while her VA treatment records reflect her 
complaints of right thigh numbness, her complaints were 
assessed as lower back nerve impingement.  

Under these circumstances, the Board concludes that a VA 
examination is warranted to determine whether the Veteran has 
a current right hip disability that was first diagnosed in 
service, or is otherwise attributable to service or [what she 
contends is ] a service-related knee disability.  

Bilateral Knee Disability

The Veteran's service treatment records reflect that in 
November 1982, shortly after she began her first period of 
active duty, she complained of bilateral knee pain and 
reported a pre-service knee injury and related effusion, 
stating that "bloody fluid had been drawn" from her 
knee(s).  (The records do not specify whether the Veteran was 
reporting a pre-service left, right, or bilateral knee 
injury).  While the Veteran's induction physical examination, 
which was conducted four months before she entered active 
duty, noted no knee abnormalities, since this November 1982 
service treatment record reflects the Veteran's report of 
pre-service knee treatment, efforts to obtain any treatment 
records related to her reported pre-service knee treatment 
should be made.

Additionally, the Veteran's subsequent service treatment 
records reflect her continued complaints of knee pain and 
diagnosed left knee disabilities, and her post-service 
treatment records also reflect diagnosed current left knee 
disabilities.  Thus, the Board concludes that a VA 
examination is warranted to determine the nature of any 
currently diagnosed knee disabilities, to include whether the 
Veteran had any pre-service knee disabilities, and if so, 
whether her pre-service knee disabilities were permanently 
aggravated by service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records from March 2007 to the present.

2.  With any assistance necessary from 
the Veteran, attempt to obtain the 
records of the pre-service knee treatment 
reported by the Veteran in November 1982.

3.  Thereafter, schedule the Veteran for 
a VA examination to determine the nature 
and etiology of any bilateral knee or 
right hip disabilities.  Request that the 
physician review the claims file and note 
review of the claims file in the report 
provided.  

With respect to the hip, the examiner 
should determine whether the Veteran has 
a current right hip disability, and offer 
an opinion as to whether it had its onset 
in service or is otherwise attributable 
to service.  Comment also should be made 
as to whether any hip disability has been 
caused by a knee disability.  

Regarding the knees, the examiner 
should identify each current 
disability, and state whether any such 
knee disability existed prior to 
service, or had its onset in service.  
If the examiner concludes that a knee 
disability found to be present existed 
prior to service, the examiner should 
indicate the likelihood that the 
disability was aggravated (caused to 
worsen beyond a natural progression) 
during or as a result of service.  

The rationale for all opinions 
expressed should be provided.  If the 
examiner determines that a medically-
sound opinion cannot be reached, it is 
requested that an explanation as to why 
that is so be included.  

4.  When the development requested has 
been completed, the claims should be 
readjudicated.  If the claims remain 
denied, provide the Veteran and her 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.  
Thereafter, return the case to the 
Board as appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).




